On Rehearing.
PER CURIAM.
The decision of the court is, of course, based upon the facts in the case in hand, and cannot apply to other cases based upon different facts. The question here was whether the defendant had devised a scheme to defraud and had used the United States mails in furtherance thereof.
[5] In order to prove guilty intent the government introduced testimony showing defendant’s connection with another similar scheme. The admission of such testimony is an exception to the general rule. It is allowed, where a guilty intent must be shown, to meet the presumption of accident or mistake. Such is the case of passing counterfeit money, or of filing undervaluing invoices “with intent to evade” the customs law, or of making false representations “with intent” to obtain property thereby. When the government has proved that the defendant has passed, a counterfeit coin, or has filed an undervaluing invoice, or has made false representations, the case is not fully made out. F,very one of these things might be done innocently in one instance, but hardly in many instances. The exception ought not to be extended. Such testimony certainly prejudices the defendant even if the court charges the jury that it is admitted only to show intent. It is not needed in the case of a scheme to defraud. It would be impossible to find the existence of a scheme to defraud without finding also the fraudulent intent o.f the person who devised it. The moment the fraudulent scheme is established, there is no necessity for resorting to other transactions as in the excepted cases mentioned. No one can have an innocent intent in dévising a fraudulent scheme.
The petition for a rehearing is denied.
On Motion to Reopen Case and That the Question Involved be Certified to the Supreme Court.
PER CURIAM.
As we are not in doubt about our conclusion, and think the government authorized to apply for a writ of certiorari to the Supreme Court, the motion that the cause be reheard and the question certified is denied.